--------------------------------------------------------------------------------

EXHIBIT 10.1
 
AMENDMENT NO. 2 TO SECURITIES PURCHASE AGREEMENT


This Amendment No. 2 to Securities Purchase Agreement, dated as of January 19,
2011 (this “Amendment”), is made by and between Rexahn Pharmaceuticals, Inc., a
corporation organized and existing under the laws of Delaware (the “Company”),
and Teva Pharmaceutical Industries Limited, a limited liability company
organized and existing under the laws of Israel (the “Purchaser”). Any
capitalized term not defined herein shall have the meaning for such term
specified in the Securities Purchase Agreement (as defined below).


WHEREAS, the Company and the Purchaser entered into a Securities Purchase
Agreement, dated as of June 26, 2009, as amended on September 16, 2009 (the
“Securities Purchase Agreement”);


WHEREAS, the Company and the Purchaser entered into a Research and Exclusive
License Option Agreement, dated as of June 26, 2009, as amended as of even date
herewith (the “RELO Agreement”); and


WHEREAS, the Purchaser and the Company wish to further amend the Securities
Purchase Agreement to restructure the consideration payable by the Purchaser at
the Second Closing and to create a third investment by Purchaser, as set forth
herein.


NOW THEREFORE, in consideration of the foregoing and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Purchaser agree as follows:


1.             Section 1.22 of the Securities Purchase Agreement is hereby
amended to add in alphabetical order the following to the list of additional
terms defined in the Securities Purchase Agreement:


“Term
 
      Section
     
Company Notice
 
Section 2.4(a)
     
Third Closing
 
Section 2.4(d)
     
Third Closing Date
 
Section 2.4(d)
     
Third Closing Notice
 
Section 2.4(b)
     
Third Closing Payment
 
Section 2.4(f)(ii)
     
Third Closing Shares
 
Section 2.4(f)(i)”



2.             Section 2.2(c) of the Securities Purchase Agreement is hereby
deleted in its entirety and replaced with the following:


“(c) If the Purchaser elects to proceed to the Second Closing, within 15 days
following the receipt of the Second Closing Notice, a closing shall be held at
the offices of Vinson & Elkins L.L.P., 666 Fifth Avenue, 26th Floor, New York,
New York, 10103-0040, or at such other place as may be mutually agreed upon
between the parties hereto, on such date and time as shall be mutually agreed
upon between the parties hereto (the “Second Closing” and the date of the Second
Closing, the “Second Closing Date”).
 
 
 

--------------------------------------------------------------------------------

 
 
3.             Section 2.2(f)(i) of the Securities Purchase Agreement is hereby
deleted in its entirety and replaced with the following:


“(i) The Company shall sell and issue to the Purchaser, and the Purchaser shall
purchase from the Company, the Additional Shares, which shall be 2,334,515
shares of Common Stock, for the Additional Per Share Purchase Price, as
calculated based upon a closing price of $1.41 on January 5, 2011, for an
aggregate purchase price equal to the sum of (a) the additional amount required
to complete funding of the R&D Program pursuant to the Updated R&D Budget
attached as Annex A hereto, plus (b) $450,000,which amount represents the
unreimbursed costs of the Company under the R&D Program  “Additional Aggregate
Purchase Price”).”


4.             Section 2.3(c) of the Securities Purchase Agreement is hereby
deleted in its entirety and replaced with the following:


“(c) the Additional Aggregate Purchase Price in accordance with the terms of the
Updated R&D Budget, including, without limitation, the expenditure schedule and
payment mechanism included therewith; and”


5.             The following new Section 2.3(d) is hereby incorporated into the
terms of the Securities Purchase Agreement:


“(d)  upon payment (if any), the Third Closing Payment for general working
capital and other corporate purposes.”


6.             The Securities Purchase Agreement is hereby amended to add the
following new Section 2.4:


“2.4           Third Closing.


(a)      Prior to the commencement of the Phase 0 study (as defined in the
Updated R&D Budget), the Company shall require the prior written approval of
Purchaser to the location and protocol of such Phase 0 Study, which approval
shall be in Purchaser’s sole discretion.  Upon completion of such Phase 0 study,
the Company shall deliver written notice to the Purchaser (“Company Notice”),
along with a report summarizing the results of the Phase 0 study pursuant to the
terms of the RELO Agreement.


(b)    Within forty-five (45) days of receiving the Company Notice, the
Purchaser may deliver to the Company, at its sole discretion, a written notice
(the “Third Closing Notice”) that that Purchaser elects to proceed with the R&D
Program and pursue the filing of an IND (as defined in the RELO Agreement).  If
the Purchaser does not deliver the Third Closing Notice, then the parties hereto
shall have no further rights or obligations under this Section 2.4 hereof.



 
 
 

--------------------------------------------------------------------------------

 
 
(c)     If the Purchaser delivers the Third Closing Notice, then the Company and
the Purchaser will proceed to the Third Closing, which will occur within 15 days
following the receipt of the Third Closing Notice at the offices of Vinson &
Elkins L.L.P., 666 Fifth Avenue, 26th Floor, New York, New York, 10103-0040, or
at such other place as may be mutually agreed upon between the parties hereto,
on such date and time as shall be mutually agreed upon between the parties
hereto (the “Third Closing” and the date of the Third Closing, the “Third
Closing Date”).


(d)      It shall be a condition to the obligation of the Company and the
Purchaser to consummate the Third Closing that the NYSE Amex shall have approved
the Third Closing Shares for listing on the NYSE Amex.


(e)      At the Third Closing the following transactions shall take place, all
of which shall be deemed to have occurred simultaneously:


(i)     The Company shall sell and issue to the Purchaser, and the Purchaser
shall purchase from the Company, the number of shares of Common Stock equal to
the quotient of (i) $750,000 divided by (ii) the per share price that is equal
to 120% of the closing price of the Common Stock on the primary Trading Market
on which the Common Stock is then trading as reported by Bloomberg L.P. for the
last trading day preceding the Third Closing Date (the “Third Closing Shares”).


(ii)    The Purchaser shall transfer to the Company the amount of $750,000 by
wire transfer of immediately available funds to the account of the Company
(“Third Closing Payment”).


(iii)   If Third Closing Shares are being issued, the Company shall deliver to
the Purchaser a stock certificate, free and clear of all restrictive legends
(except as expressly provided in Section 5.1(a)), evidencing the Third Closing
Shares, registered in the name of the Purchaser.


(iv)   The Purchaser shall provide the Company with a compliance certificate, in
form and substance reasonably satisfactory to the Company, certifying the
accuracy of the Purchaser’s representations and warranties in the Agreement as
of the Third Closing Date.”


7.             No Modification. Except as specifically amended hereby, the
Securities Purchase Agreement shall continue in full force and effect unmodified
and the parties hereby reaffirm the same.


8.             Governing Law. This Amendment shall be governed by, construed and
enforced in accordance with the internal laws of the State of New York, without
regard to principles of conflict of laws.
 
 
 

--------------------------------------------------------------------------------

 
 
9.             Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which shall be
deemed to be one and the same instrument, with the same effect as if the
signatures thereto and hereto were upon the same instrument. A facsimile or
electronic transmittal (e.g. pdf) signature shall be deemed to be an original
signature for purposes of this Amendment.


10.           Amendment. The terms and conditions of this Amendment or the
Securities Purchase Agreement may not be amended or waived, except with the
prior written consent of each party hereto.




[Remainder of page intentionally left blank; signature page to follow]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties, intending to be legally bound, executed this
Amendment as of the date first above written.





  The Company         REXAHN PHARMACEUTICALS, INC.        
By:
/s/ RICK SONI
 
Name:   
Rick Soni
 
Title:
President & COO
       
The Purchaser
       
TEVA PHARMACEUTICAL
 
INDUSTRIES LIMITED
       
By:
/s/ AHARON SCHWARTZ, PH.D
 
Name:
Aharon Schwartz, Ph.D
 
Title:
Vice President
       
By:
/s/ JOSHUA M. LEVINE
 
Name:
Joshua M. Levine
 
Title:
Planning & New Ventures

 
 

--------------------------------------------------------------------------------